DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-7, 10, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeomin Youn (Youn) US 2015/0155614.
As per claim 4 Youn disclose;
An electronic device comprising: a housing (fig. 4) including a first cover (fig. 4) disposed in a first direction, a second cover (fig. 4) facing a second direction opposite to the first direction, and a plurality of side members (fig. 4 and 12) disposed in a third direction perpendicular to the first and second directions, surrounding at least part of a space between the first and second covers (Fig. 4), 

As per claim 5 Youn disclose;
Further disclose wherein the first portion includes a flexible substrate (fig. 4 item 210c).

As per claim 6 Youn disclose;
the electromagnetic shielding structure (fig. 8 item 340)  is disposed while maintaining a specific gap with respect to the side member, (fig. 8) and extends along the side member (at bottom portion).

As per claim 7 Youn disclose;
wherein the side member includes an exterior center side member located at a bottom center of the housing (fig. 12A side member 10 at bottom below S1), and is coupled to be fed and grounded from a printed circuit board in the housing to operate as an antenna radiator (fig. 11 and 12).

As per claim 10 Youn disclose;


As per claim 11 Youn disclose;
the electromagnetic shielding layer (fig. 8 340) is attached to an outer face of the non-display area.

As per claim 13 and 14 Youn disclose;
the electromagnetic shielding structure (340) is disposed adjacent to a USB connector (219), and is disposed on the USB connector in the first direction in a superposed manner (fig. 8).
- a USB connector (fig. 4) hole is further constructed in a side member (300) facing the electromagnetic shielding structure (340).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of BAEK, JaeMyung KR 10-0770832.
As per claim 1 Youn disclose;
An electronic device (fig. 1-15) comprising: an antenna (fig. 13 ANT1-5) disposed in some areas of the electronic device; a printed circuit board (251); and a display module (210b) including a display panel (210a-c), one or more signal lines (item 210c see para 0185) coupled to the display panel (210b), and a flexible substrate on which the one or more signal lines are disposed (Para 0186); wherein the flexible substrate (210c and Para 0185) includes: a conductive layer (Para 0185-186) coupled to the printed circuit board (252) 
But does not teach details of path of cable 210c, a curved state (which is essential to provide connection between display in the front and circuit board located in back) further Youn disclose shielding member (340) but does not teach following known alternative details. 
Curved state of the flexible printed circuit board, and to shield an electromagnetic wave radiated from the one or more signal lines to the antenna; and a stress neutralization layer of which a material can be deformed over time in response to a shape of the flexible substrate coupled in a curved state, wherein 
However in analogues art JaeMyung teaches well known in the art, a flexible printed circuit board provides cable to shield an electromagnetic wave radiated from the one or more signal lines to the antenna (with shield layer 103); and a stress neutralization layer of which a material can be deformed over time in response to a shape of the flexible substrate coupled in a curved state, wherein the stress neutralization layer (102) is disposed between the flexible substrate (102) and the conductive layer (113a and 113b are conductive layers).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Youn and JaeMyung by incorporating the teaching of JaeMyung, into the system of Youn to use flexible cable. One having ordinary skill in the art would have found it motivated to use cable of JaeMyung to provide protection against EMI, ESD .

As per claim 2 combinations of Youn and JaeMyung disclose;
the antenna includes at least one side member operating as an antenna radiator of the electronic device (Youn fig. 12), and wherein the conductive layer and the stress neutralization layer extend along the side member. (as shown in fig, 4 cable 210c bends to connect with circuit board near bottom antenna element, and if 210c is replaced with cable of JaeMyung as per claim 1, disclose claimed subject matter)

wherein a USB connector hole (fig. 3 hole at 219) is further constructed in the side member, and wherein the conductive layer and the stress neutralization layer are disposed on the USB connector in a first direction in a superposed manner. (210c bends near item 219 as shown in fig. 4)

Claims 8, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of JaeMyung.
Regarding claims 8 Youn disclose flexible cable (210c and Para 0185);
But does not teach details of path of cable 210c, a curved state (which is essential to provide connection between display in the front and circuit board located in back as disclosed in para 0185) further Youn disclose shielding member (340) but does not teach following known alternative details.
the electromagnetic shielding structure is constructed as an electromagnetic shielding layer, and wherein the flexible substrate includes a curved portion, and the electromagnetic shielding layer is constructed in the curved portion.
However in analogues art JaeMyung teaches well known in the art, a flexible printed circuit board provides cable to shield an electromagnetic wave radiated from the one or more signal lines to the antenna (with shield layer 103); and a stress neutralization layer of which a material can be deformed over time in response to a shape of the flexible substrate coupled in a curved state, wherein 
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine Youn and JaeMyung by incorporating the teaching of JaeMyung, into the system of Youn to use flexible cable. One having ordinary skill in the art would have found it motivated to use cable of JaeMyung to provide protection against EMI, ESD .

Regarding claim 9 combinations of Youn and JaeMyung disclose;
the electromagnetic shielding layer is attached to an outer face of the curved portion. (JaeMyung disclose shielding layer on outer portion) Youn and JaeMyung are combined for same reason as explained in claim 8 rejection.)

Regarding claim 12 combinations of Youn and JaeMyung disclose;
a stress neutralization layer is further provided between the electromagnetic shielding layer and a flexible substrate of the display panel, and wherein the stress neutralization layer extends along the electromagnetic shielding layer.
(JaeMyung disclose above subject matter as explained in rejection of claims 1 and 2)

Regarding claim 15 combinations of Youn and JaeMyung disclose;

(JaeMyung disclose shielding layer, attached with glue layer, it is obvious to use alternative methods of attaching known in the art to create same structure)
Examiner’s Note: Subject matter of claim 15 is regarding method of forming and the method of forming a device is not germane to the issue of patentability of the device itself. Therefor, this limitation has not been given patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364. The examiner can normally be reached Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835